■ Mr. Chief Justice Clarity delivered the opinion of the court: The claimant seeks the order of this court to direct that certain interest money be paid from the general fund into the Fire Prevention fund, it being claimed that certain monies collected remain in the custody of divers State Treasurers of Illinois, and that no interest has been placed to the credit of the Fire Prevention fund. If is the opinion of this court that under the pleadings in the case, that this court has no jurisdiction to determine in this manner, a controversy between departments. Therefore, it is considered by the court that the claim be dismissed. On February 13,1929, upon petition for rehearing the following additional opinion was filed: This is a case coming on for rehearing, an opinion in same having been filed Dec. 5th, 1928, the claim being denied. After a careful consideration of the petition for rehearing, this court is of the opinion that it is without jurisdiction in this case in the manner and form in which it was presented. Therefore it is recommended that petition for rehearing be denied.